UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6338


KAMAL NASSEREE,

                  Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03223-BO)


Submitted:   July 23, 2015                  Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kamal Nasseree, Appellant Pro Se. Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kamal Nasseree appeals the district court’s order denying

relief in his negligence action brought pursuant to the Federal

Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2671–2680 (West 2006 &

Supp. 2015).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm.       Cf. Logue v. United States, 412
U.S. 521, 529-30 (1979) (no federal Government liability for

negligent supervision of county jail employees where Bureau of

Prisons lacked authority to physically supervise jail employees);

Humphries v. N.C. Dep’t of Corr., 479 S.E.2d 27, 28 (N.C. App.

1996) (holding that there can be no negligence where defendant

owes no duty).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     2